Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement 
The Information Disclosure Statement (IDS) filed 06/18/2021 has been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 06/18/2021are acceptable for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9 and 10 recite the limitation the fuel cell propulsion system while claim 1 recites “the fuel cell system”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2004/0126635 to Pearson (Pearson) in   view of US 6,255,008 to Iwase (Iwase) a further in view of US 5,903,449 to Carrigan (Carrigan) and in view US 20050285554 to King (King’54)
Regarding claim 1, Pearson discloses a fuel cell system for vehicle (para 50) comprising: a voltage converter assembly coupled to a load (para 123), the voltage converter assembly comprising a fuel cell assembly coupled to the plurality of boost converters *a first fuel cell and second fuel cell (Fig. 20); an energy storage device (509, para 124).  In addition, Pearson teaches a controller as a programmable device (para 75).
Pearson does not expressly disclose the power load as a motor
Iwase also teaches changeover switch 37 /DC converter (Fig. 1).  Additionally, Iwase teaches that the motor 46 (Fig. 1) acts as a traction motor (col. 5, ln. 1-9). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a traction motor as the external customer for fuel cell system of Pearson because such modification would expand area of applicability for the fuel cell system for example for power tools or electrical cars.  
Pearson in view of Iwase does not expressly discloses that the energy storage device coupled to boost converter and bi-directional buck/boost converter.
Carrigan teaches bi-directional power control system for voltage converter (Title), for regulating bi-directional power flow from a power bus through a voltage converter (claim 1) including buck-boost converter (Fig. 2-4) and bi-directional converter (Fig. 1, Fig. 7). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace DC/DC converter of Pearson in view of Iwase with the buck-boost converter or bi-directional converter, as taught by Carrigan because such modification would improve a power flow by controlling power flow on the power bus side of a power bus auxiliary energy storage device interface.
Person in view of Iwase and in view Carrigan does not expressly disclose wherein an interface coupleable to the energy storage device, the interface configured to allow for charging the energy storage device from an external charging source. 
King’54 teaches an energy storage system and method for hybrid propulsion, the system wherein an energy storage system can be charged from external power source through energy storage device through bidirectional DDC/DC convertor.  King (para 3, 4), King also teaches that such system could reduce use of hydrocarbon fuel (diesel fuel) and such improve negative impact on environment. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel system  of Person in view of Iwase and in view Carrigan with the interface coupleable to the energy storage device, the interface configured to allow for charging the energy storage device from an external charging source, as taught by King’5 because such modification would reduce use of  hydrocarbon fuel (diesel fuel) and such improve negative impact on environment.
Regarding the limitations : control system configured to selectively: operate the plurality of boost converters to deliver a first power output to the traction motor; operate the plurality of boost converters to deliver a second power output to the traction motor; and operate the buck/boost converter to deliver a third power output to the traction motor ‘: the phrase, " a control system configured to " is considered claim language that suggests or makes optional but does not require the steps to be performed. See MPEP 2111.04. Because the instant claims are product claims drawn to the fuel cell system, i.e. product, the language "the fuel cell is configured to provide variable or non-variable output is functional language and imparts intended use to the structural features of the product. Therefore, while the intended use language of the claim has been considered, it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. Modified Pearson (Person in view of Iwase and in view Carrigan and in view King’54) teaches the fuel cell system, which are the same structural limitations claimed in the instant invention. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78,44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Moreover, since modified Pearson teaches  the fuel cell system   controlled by the programmable device fully capable of being programmed as needed, the controller is fully capable to be programed to a control system operate the plurality of boost converters such that a first power output is delivered to the traction motor; operate the plurality of boost converters such that a second power output is delivered to the traction motor; and operate the buck/boost converter such that a third power output is delivered to the traction motor.
 Regarding claim 2, Pearson ultracapacitor (claim 28).
With regard to claim 3, modified Pearson discloses the invention as discussed above as applied to claim 1. Further, Pearson teaches the fuel cell uses hydrogen and air as a fuel and an oxidant. Since electrochemical reaction of any fuel cell using hydrogen and air can be reverse the cells of Pearson can be interpreted as reversible. 
 Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the regenerative fuel cells in the apparatus of Pearson I since it was known in the art that. (MPEP 2144.03 (A-E)).
Regarding claim 4, Pearson discloses at least two fuel cells (, para 17, claim 16, reads on plurality).
Regarding claim 5, Pearson discloses inverter (para 133).
Regarding claim 7, Pearson discloses further comprising an auxiliary load coupled to the energy storage device (Fig. 1).
Regarding claim 8, since fuel cell stuck of Pearson connected with the energy storage device and the auxiliary load in parallel mode, the limitations of claim 8 considered met.
Regarding claim 9, Pearson discloses AC/DC converter interface coupleable to an external charging source for charging the energy storage device (para 133-134). 
Alternatively, since modified Pearson teaches the fuel cell system   controlled by the programmable device fully capable of being programmed as needed, the controller is fully capable to be programed to operate the voltage converter assembly to charge the energy storage device from the fuel cell assembly.
Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 2004/0126635 to Pearson (Pearson) in   view of US 6,255,008 to Iwase (Iwase) a further in view of US 5,903,449 to Carrigan (Carrigan) and in view of US 20050285554 to King and in view US 6331365 to King (King).
Regarding claim 6, modified Pearson discloses the invention as discussed above as applied to claim 1 and incorporated therein. Modified Pearson does not expressly disclose wherein the traction motor is an AC motor.
King teaches traction motor drive system (Title), wherein a battery circuit comprises boost converter and AC motor. Therefore, a use of AC motors propulsion system is well known in the art.  Therefore, would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the fuel cell propulsion system of modified Pearson by providing AC motor as taught by King   in order to expand applicability of the fuel cell propulsion system of modified Pearson. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 2004/0126635 to Pearson (Pearson) in   view of US 6,255,008 to Iwase (Iwase) a further in view of US 5,903,449 to Carrigan (Carrigan) and in view of US 20050285554 to King and in view of US 5,796,175 to Itoh (Itoh).
Regarding claim 10, modified Pearson discloses the invention as discussed above as applied to claim 1 and incorporated therein, including a possibility to use the fuel cell propulsion system for electric vehicle, but does not expressly disclose wherein the control system is further configured to operate the voltage converter assembly such that the energy storage device is charged by regenerative braking.
Itoh teaches power supply control for electric vehicle (Title), comprising a voltage converter (claim 1) which can regulate charge the battery due to regenerative breaking (col. 2, para10-20). Therefore, such function of control system to use regeneration breaking for charge of a battery in electric vehicles is well known in the ar. Therefore, would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the fuel  cell propulsion system  of modified Pearson by programming programmable controller  to operate the voltage converter assembly such that the energy storage device is charged by regenerative braking because the  use of a known technique to improve similar devices (methods or products) in order to expand applicability of the fuel  cell propulsion system  of modified Pearson. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Claims 11-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2004/0126635 to Pearson (Pearson) in   view of US 6,255,008 to Iwase (Iwase) a further in view of US 6331365 to King (King) in view US 5,903,449 to Carrigan (Carrigan).
Regarding claim 11, Pearson a fuel cell vehicle (para 50) comprising:  an inverter (para 133) coupled to power load, a plurality of boost converters coupled to the inverter a buck/boost converter coupled to the inverter a fuel cell assembly coupled to the plurality of boost converters (Fig. 20) and an energy storage device (509). In addition, Pearson teaches a controller as a programmable device (para 75). Pearson does not expressly disclose the power load as a traction motor 
Iwase also teaches changeover switch 37 /DC converter (Fig. 1).  Additionally, Iwase teaches that the motor 46 (Fig. 1) acts as a traction motor (col. 5, ln. 1-9). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a traction motor as the external   customer for fuel cell propulsion system of Pearson because such modification would expand area of applicability for the fuel cell propulsion system for example for power tools or electrical cars. Pearson in view of Iwase does not expressly disclose 
King teaches traction motor drive system (Title), wherein a battery circuit comprises boost converter and AC motor. Therefore, a use of AC motors propulsion system is well known in the art.  Therefore, would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fuel cell propulsion system of modified Pearson by providing AC motor as taught by King   in order to expand applicability of the fuel cell propulsion system of modified Pearson. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Pearson in view of Iwase and further in view of King does not expressly discloses that the energy storage device coupled to boost converter and bi-directional buck/boost converter.
Carrigan teaches bi-directional power control system for voltage converter (Title), for regulating bi-directional power flow from a power bus through a voltage converter (claim 1) including buck-boost converter (Fig. 2-4) and bi-directional converter (Fig. 1, Fig. 7). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace DC/DC converter of Pearson in view of Iwase with the buck-boost converter or bi-directional converter, as taught by Carrigan because such modification would improve a power flow by controlling power flow on the power bus side of a power bus auxiliary energy storage device interface.
Regarding the limitation: “a control system configured to selectively: operate the plurality of boost converters to deliver a first power -20 -output to the inverter; operate the plurality of boost converters to deliver a second power output to the inverter; operate the buck/boost converter to deliver a third power output to the inverter; and operate the buck/boost converter to deliver a fourth power output to the energy storage device”: the phrase, " a control system configured to " is considered claim language that suggests or makes optional but does not require the steps to be performed. See MPEP 2111.04. Because the instant claims are product claims drawn to the fuel cell vehicle i.e.  product, the language “operate the plurality of boost converters to deliver a first power -20 -output to the inverter; operate the plurality of boost converters to deliver a second power output to the inverter; operate the buck/boost converter to deliver a third power output to the inverter; and operate the buck/boost converter to deliver a fourth power output to the energy storage device” is functional language and imparts intended use to the structural features of the product. Therefore, while the intended use language of the claim has been considered, it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. Modified Pearson (Person in view of Iwase in view of King and in view of Carrigan) teaches the fuel cell system, which are the same structural limitations claimed in the instant invention. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78,44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Moreover, since modified Pearson teaches  the fuel cell system   controlled by the programmable device fully capable of being programmed as needed, the controller is fully capable to be programed to a control system to  selectively: operate the plurality of boost converters to deliver a first power output to the traction motor; operate the plurality of boost converters to deliver a second power output to the traction motor; and operate the buck/boost converter to deliver a third power output to the traction motor.
Regarding claim 12, Pearson ultracapacitor (claim 28).
With regard to claim 13, modified Pearson discloses the invention as discussed above as applied to claim 11. Further, Pearson teaches the fuel cell uses hydrogen and air as a fuel and an oxidant. Since electrochemical reaction of any fuel cell using hydrogen and air can be reverse the cells of Pearson can be interpreted as reversible. 
 Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the regenerative fuel cells in the apparatus of Pearson I since it was known in the art that. (MPEP 2144.03 (A-E)).
Regarding claim 14, Pearson discloses at least two fuel cells (, para 17, claim 16, reads on plurality).
Regarding claim 15, Pearson discloses further comprising an auxiliary load coupled to the energy storage device (Fig. 1).
Regarding claim 16, since fuel cell stuck of Pearson connected with the energy storage device and the auxiliary load in parallel mode, the limitations of claim 16 considered met.
Regarding claim 17, modified Person discloses the invention as discussed above as applied to claim 11 and incorporated therein. Modified Person does not expressly disclose wherein, the control system is further configured to operate the plurality of boost converters to deliver a fifth power output to the buck/boost converter. However, since modified Pearson teaches the fuel cell propulsion system a controlled by the programmable device fully capable of being programmed as needed, the controller is fully capable to be programed to operate the plurality of boost converters to deliver a fifth power output to the buck/boost converter.
Alternatively, the phrase, " a control system configured to " is considered claim language that suggests or makes optional but does not require the steps to be performed. See MPEP 2111.04. Because the instant claims are product claims drawn to the fuel cell vehicle i.e.  product, the language “to operate the voltage converter assembly to charge the energy storage device via regenerative braking” is functional language and imparts intended use to the structural features of the product. Therefore, while the intended use language of the claim has been considered, it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. Modified Pearson (Person in view of Iwase in view of King and in view of Carrigan) teaches the fuel cell vehicle, which are the same structural limitations claimed in the instant invention. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78,44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 18, modified Person discloses the invention as discussed above as applied to claim 17 and incorporated therein. Regarding the limitation” the fourth power output delivered to the energy storage device is derived from the fifth power output” Applicant sets forth the manner in which the claimed apparatus operates. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. In the instant case, modified Pearson discloses the fuel cell vehicle which is controlled by programmable device, which is fully capable to be programmed as needed such as to derive the fourth power output from the fifth power output.  As such, the instantly claimed apparatus is unpatentable over the cited prior art.
Claims 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 2004/0126635 to Pearson in   view of US 6,255,008 to Iwase a further in view of US 6331365 to King in view US 5,903,449 to Carrigan and in view of US 5,796,175 to Itoh (Itoh).
Regarding claim 19, modified Pearson discloses the invention as discussed above as applied to claim 11 and incorporated therein, including a possibility to use the fuel cell propulsion system for electric vehicle, but does not expressly disclose wherein the control system is further configured to operate the voltage converter assembly such that the energy storage device is charged by regenerative braking.
Itoh teaches power supply control for electric vehicle (Title), comprising a voltage converter (claim 1) which can regulate charge the battery due to regenerative breaking (col. 2, para10-20). Therefore, such function of control system to use regeneration breaking for charge of a battery in electric vehicles is well known in the ar. Therefore, would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the fuel  cell propulsion system  of modified Pearson by programming programmable controller  to operate the voltage converter assembly such that the energy storage device is charged by regenerative braking because the  use of a known technique to improve similar devices (methods or products) in order to expand applicability of the fuel  cell propulsion system  of modified Pearson. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alexander Usyatinsky/Primary Examiner, Art Unit 1727